DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 11/5/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Z represent an m-valent organic group” (emphasis added). It is unclear what “m” is in the organic group.  Is it an abbreviation for monovalent or represents an integer (i.e. the organic group is open to any valency)?

In Claims 1, 2, 9, and 16, m is defined as an integer of 2 or more or 2 to 8.   It is unclear to the Examiner if “m” refers to the “m” in General Formula 1 and/or in the m-valent organic group.  

Further clarification and/or correction are required in the next response.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-003313 (“Ideno et al.”).
With regards to Claims 1 and 2, Ideno et al. teaches a curing agent comprising a compound represented by General Formula 1, wherein X represents a monovalent heterocyclic group (ε-caprolactam) and Z represents an m-valent organic group, and m represents an integer of 1 or more (Abstract, Claim 2, and Pages 3 and 4 in the provided machine English translation).  While Ideno et al. does not specifically teach m to be 2-8, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 
The limitation(s) “a curing agent for a magnetic recording medium " is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 

With regards to Claim 3, Ideno et al. teaches X represents a monovalent nitrogen-containing heterocyclic group, ε-caprolactam (Page 3).  

Claims 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-003313 (“Ideno et al.”) as applied to Claim 1 above, and further in view of JP 10334448 (“Sasaki”).
With regards to Claims 4-8, Ideno et al. teaches a magnetic paint composition comprising a magnetic substance, a binding agent, and the curing agent as set forth above (Pages 3 and 4).  Ideno et al. teaches the binding agent includes an active hydrogen-containing group, hydroxy group (Page 3).   
The limitation(s) “a composition for a magnetic recording medium " is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  Regardless, Ideno et al. teaches its composition is used in magnetic recording mediums (Page 2).  
Ideno et al. does not specifically teach all the claimed particulars of the magnetic substance.  


With regards to Claim 11, Ideno et al. teaches a magnetic recording medium comprising a non-magnetic support and a magnetic layer provided on the non-magnetic support, wherein the magnetic layer is a cured layer obtained by curing said composition (Title, Abstract, and Pages 1 and 2).  

With regards to Claims 12 and 13, please see rejected Claims 4-6 above.  

With regards to Claims 14 and 15, please see rejected Claims 7 and 8 above. 

With regards to Claims 9 and 16, please see rejected Claims 1 and 2 above. 

With regards to Claims 10 and 17, please see rejected Claims 1 and 3 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785